 WHITE CASTLE SYSTEMWhite Castle System, Inc. and United Catering, Res-taurant, Bar and Hotel Workers, Local 1064,Retail, Wholesale and Department Store Union,AFL-CIO and United Labor Unions, Local222. Cases 7-CA-19337, 7-RC-16536, 7-RC-16537, and 7-RC-16538September 29, 1982DECISION ON REVIEW AND ORDERBE CHAIRMAN VAN DF> WAXI ER ANDMEMBERS JENKINS AND HUNTEROn November 13, 1981, the Regional Directorfor Region 7 issued his Decision and Direction ofElection in Cases 7-RC-16536, 7-RC-16537, and7-RC-16538 in which he found appropriate sepa-rate units of employees at three of the Employer's16 Detroit, Michigan. area restaurants. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Employer filed a timelyrequest for review of the Regional Director's deci-sion on the ground that, in finding the petitioned-for units appropriate, he made erroneous findingsas to substantial factual issues and departed fromofficially reported Board precedent.The National Labor Relations Board, by tele-graphic order dated December 10, 1981, grantedthe request for review and stayed the electionpending decision on review. Thereafter, on May10, 1982, the Board notified the parties in WhiteCastle Sysiem, Inc., 258 NLRB 1131 (1981), that ithad decided, sua sponte. to reconsider its decisionin that case, in which it found that the Employerviolated Section 8(a)(5) and (1) of the Act by refus-ing to bargain with United Catering, Restaurant,Bar and Hotel Workers, Local 1064, Retail, Whole-sale and Department Store Union, AFL-CIO(hereinafter Local 1064), as the collective-bargain-ing representative of its employees at its Southgate,Michigan, facility known as castle unit #20.'Thereafter, the Employer and Local 1064 filedstatements of position in Case 7-CA-19337, and theEmployer filed a brief on review in Cases 7-RC-16536, 7-RC-16537, and 7-RC-16538.In light of the identical issues presented in theabove cases, the Board has decided, sua sponte, toconsolidate these cases for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three member panel.In £Cac 7-R( I12'r,, l.o al I{t4 xas .ecrlifeld 1s the co}ri se x-h.srgaining reprc ic'nt.mi e I' Iotli [i, rnplo,h r l itipi\ tc tit the Sll ; ,Michigan. hi.alil l 71 ?. I9Si264 NLRB No. 43The Board has considered the entire record2inthis proceeding and makes the following findings:The Employer operates a number of so-calledfast food restaurants in the Detroit area. For ap-proximately 9 years prior to 1975, the employees inthe Detroit area restaurants were represented in asingle unit by the Hotel and Restaurant Employeesand Bartenders International Union, Local 234.Said representation terminated in 1975, and sincethat time there has been no collective bargaining atany of the stores.The Petitioner in Cases 7-RC-16536, 7-RC-16537, and 7-RC-16538, United Labor Unions,Local 222 (hereinafter Local 222), seeks separateunits at the Employer's restaurants located at 17758Fenkell (No. 14), 6301 Livernois (No. 18), and 1960Michigan Avenue (No. 19). In Case 7-RC-16276,Local 1064 sought a separate unit at the Employ-er's Southgate, Michigan (No. 20), restaurant. TheEmployer contends that separate units at each ofthese restaurants are inappropriate. We find meritin this contention, since the Employer's centralizedand uniform operating and personnel procedures,the lack of autonomy over day-to-day labor rela-tions by the supervisory personnel at the individualrestaurants, the significant amount of employee in-terchange, the commonality of job skills and termsand conditions of employment of the employees.and the prior bargaining history rebut any pre-sumption as to the appropriateness of a single-storeunit.All of the Detroit area restaurants are under theoverall control of the area manager and assistantarea manager, who operate out of the Employer'sarea office located in Farmington Hills, MichiganThe area is divided into five districts consisting offrom two to four restaurants, called "Castles," eachof which is under the direction of a district super-visor. Each restaurant has a castle supervisor andassistant castle supervisor.All of the restaurants sell the same product atthe same prices, have the same hours of operationand the same operating procedures, and operatewith the same equipment. The Employer's adminis-trative process is highly centralized, with payroll.purchasing, distribution of supplies, advertising,and capital expenditures centrally controlled by thearea manager and his staff. In addition, general per-sonnel policies are uniform and are centrally ad-ministered. In this regard. the evidence indicatesthat the area office, with the approval of the Em-At the hearing. the parties agreed, and the Regional Director ruled.that the record in Case 7-RC-lh7t2, and his Decislon and Direction oflectioin in that case, dated April 3, q9Sl. wSould firm Ihe asis ifor hisdecisi.o it Ihlis proceedi hg Accrdilngl. the record inl ( ase 7 RC Ih'7'tf1,rmls ih' h:si of (-Wlr de. kis n herein267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer's Columbus, Ohio, headquarters, establishesoverall personnel policy, including employees' clas-sifications, full-time work hours, wage rates, vaca-tion and holiday, dress code, and evaluation anddisciplinary procedures, which are the same at allrestaurants. Personnel files for all employees arekept in the area office, although copies of pertinentdocuments are maintained in personnel files at theindividual restaurants.Although significant authority over the day-to-day operation of the individual stores is ostensiblyvested in the store supervisor, that authority is infact highly circumscribed, particularly with respectto labor relations. The record indicates that districtsupervisors make daily visits to each restaurantwithin their district to assure that the Employer'spolicies are being properly implemented. They pre-pare work schedules jointly with the supervisorand must approve employee changes from full-timeto part-time status. They observ the conduct of theemployees at the individual restaurants to see thatemployees are complying with the Employer'spolicies concerning service procedures, dress code,etc., and, if proper procedures are not being fol-lowed, will either nofify the supervisor or apprisethe employee of the infraction directly.With respect to hiring and discipline, restaurantsupervisors are permitted to interview and hirenew employees subject to the approval of the dis-trict supervisor and if within the staffing levels pre-scribed by the area manager. However, their au-thority to discipline employees for infractions ofthe Employer's rules is quite limited. Although thecastle supervisors have authority to discharge anemployee for serious offenses such as stealing orfor a fourth specified infraction under the Employ-er's established progressive discipline system, thedistrict supervisors or the assistant area manager isoften asked by either the employee or the supervi-sor involved to investigate the incident and make afinal decision. The record contains evidence of sev-eral instances in which either a castle supervisorhas asked higher management to take disciplinaryaction or an employee has challenged a restaurantsupervisor's disciplinary action. On at least severaloccasions the restaurant supervisor's disciplinaryaction has been rescinded after an independent in-vestigation and evaluation by higher management.31 The record conltains testimony of two instances in the recent past inwhich employees were summarily discharged by their restaurant supervi-sol- for serious oflenlses only to be reinstated by Assistant Area ManagerBrown. who conducted an investigation and found that mitigating cir-cumstances warranted revocation of the discipline. On another occasion,Brown denied a supervisor's request to discharge two employees for aserious offense (fighting) because Brolwn considered them to be good em-ployeesIn addition, employees have been encouraged byarea management to take their complaints to thedistrict supervisors.Similarly, although the restaurant supervisorsprepare employee evaluations for the prescribedreview periods and will recommend raises, they doso in conjunction with the district supervisors who,because of the frequency of their visits to eachstore, are often familiar with the individual em-ployees being evaluated.Finally, the restaurant supervisors' authority togrant time off is also subject to specific guidelines.Moreover, in some matters, as with granting timeoff when unrelated to illness, the supervisor mustobtain the approval of the district supervisor.With respect to employee interchange among thevarious area stores, the Employer presented evi-dence that, in a I-year period, there were in excessof 60 permanent transfers and more than 700 tem-porary transfers.4The Regional Director discount-ed this evidence since a new store had been openedduring the period involved. However, the recordindicates nearly 80 percent of the temporary trans-fers and 25 percent of the permanent ones were tolocations other than the newly opened store.The foregoing evidence, in our view, sufficientlyrebuts the presumption that single-location units areappropriate here. We particularly note that the reg-ular visits of the district supervisors to the stores,6which involve both personally ascertaining wheth-er the Employer's policies are being carried out7and taking corrective action, coupled with theclose supervision of the castle supervisors' disci-plinary and other personnel actions, evidence thelack of autonomy of the castle supervisors over theday-to-day labor relations at the individual restau-rants.8We also find that the evidence of substantialemployee interchange,9the Employer's uniformpersonnel and operating procedures, the similar jobskills, classifications, and work conditions of em-ployees at all locations,'° and the bargaining histo-4 This temporary transfer figure reflects the number of wseek, employ-ees were on temporary assignment Thus, an employee temporarily as-signed to another location Ibr 5 weeks would count as five teniporar)assigntments. Nevertheless, the exhibit introduced by the E[mployer con-tains over 2?00 different names, indicating a significant amount of inter-change in a group which has 350 400 employees at any given time.5 We recognize. liowescr, that permanent transfers are of little rel-evance in these cases absent eidence of the teason for transfer. See Lip-man's, a Division of Dayton-ltudion Corporarion, 227 NL.RB 1436, 1438(1977).6 See, e.g., I.TI: Con(inental Baking Company. Inc., 231 NLRB 326(1977): The Lawson Milk Company Divion. Cornsolidarred roods Corpora-tion, 213 NLRB 3t0 (1974); Waiukamilo Corporation. d/b/a .lcDonald's,192 NLRB 878 (1971).7 Bad' Food Stores. Inc., dh/'a Brud' Thrifr-T-Wis-, 236 NLRB 1203,1205 (1978) (Member Jenkins' dissenting opinion)." See, e.g., 1. : T Continenral Baking Compony, Inc[. supra.9 See e g., Waiakamilo Corporation. d/b/a MmDonnald's. upra.A0 See. e g .Petrie Str,,rs Corporation. 212 NL .R 130 (1974)268 WHITE CASTLE SYSTEMry in a areawide unit further rebut the presumptionthat a single-location unit is appropriate.Accordingly, as we have found that the single-store units sought are not appropriate units for thepurposes of collective bargaining, and as Local 222has not indicated any desire to represent the Em-ployer's employees in any broader unit, I we shalldismiss the petitions in Cases 7-RC-16536, 7-RC-16537, and 7-RC-16538. In addition, we shallvacate our Decision and Order in Case 7-CA-19337 (258 NLRB 1131), dismiss the complaint,I In finding the requested single-store units to be inappropriate, weneed not pass upon the Employer's contention that the only appropriateunit herein must encompass employees in all of the Detroit area stores.In agreeing with his colleagues. Member Jenkins does not rely onWaiakamilo Corporation d/b/a VMcDonald's, 192 NLRB 878. He also notesthat here, as in his dissent in Bud'e Food Stores. Inc., d/ba Bud's Thrift-T-Wise, 236 NLRB 1203, 1204, the presumptive appropriateness of thesingle-store units had been rebuttedrevoke the certification issued in Case 7-RC-16276,which found appropriate a single-location unit atthe Southgate restaurant, and dismiss the petition inthat case.ORDERIt is hereby ordered that the petitions in Cases 7-RC-16536, 7-RC-16537, and 7-RC-16538 be, andthey hereby are, dismissed.IT IS FURTHER ORDERED that the Board's Orderin Case 7-CA-19337 (258 NLRB 1131) be vacatedand the complaint be, and it hereby is, dismissed.IT IS FURTHER ORDERED that the certificationissued in Case 7-RC-16276 be, and it hereby is, re-voked.IT IS FURTHER ORDERED that the petition in Case7-RC-16276 be, and it hereby is, dismissed.269